Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 18 March 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Edgehill March 18th. 1808
                  
                  I am glad my Dear Grand papa expresses approbation at my writing about little things as I always shall have enough to say to you in my letters. I shall be much obliged to you for the pen it will be very convenient and usefull to me as I have a great deal of writing to do pray in your next inform me what it is made of I guess it is glass. I shall certainly read Madame de Sevignè’s letters. I have heard they were the most elegantly written letters in the world. Cornelia has got in joining hand at last she has begun arithmetic. Virginia goes on tolerably. poor Mary is sick Mama is entirely recovered. I have not yet heard of cousin Evelinas marriage although I suppose it was yesterday as report says that the 17th was the day fixed on. Uncle William is with us now. Mr. Ogilvie has gone to Staunton. he is very much ashamed of the indecision he has shown concerning the breaking up of his school. he first said he would not then that he would then he was uncertain but at last he has gone away. Jefferson has changed his plan he is to remain at home and carry on his arithmetic his geography History Latin and French. James has given the paper a kiss to be sent to you the orange trees still look well. I am glad to hear that all your birds and flowers are well we have had one or two violets in bloom and several persian Iris’s. We all look forward with great impatience to the time when you are to come back to Monticello how slow time passes away and how heavy it hangs on our hands when we expect to see any one whom we all love as tenderly as we do you. Papa has been to Monticello he says the hall is very beautifull now that it is done. a fire broke out here sometime ago it burnt a mile of fencing and two empty tobacco houses. This news is very trifling but as you have assured me you like it I shall not hesitate to fill up my letter with it My bantam will hatch in 10 days and I hope I shall raise some of her chickens but they are so delicate she hatched some last year we took great care of them but they died. I am still reading Millot to mama and Justin to myself. Aunt Jane is very well. You are the only correspondent I have and therefore I can write to you very often you desire me to write every other post but I shall sometimes break through that rule and trespass on your patience by writing every post as I have no body else to correspond with and when I get the pen you have given me I shall write a great deal indeed. Harriet Aunt Janes second daughter has been very ill. and poor little Mary is sick she sends her love to you as do Mama Sister Ann and all the rest of the children. they are very much pleased at the thoughts of seeing Francis next summer I think James is a little like him in person. does he curse as much as he used to do formerly all the little ones send their love to him. give mine to Mrs S. H. Smith. I am very glad to hear she is coming to Monticello I wish to see her again she is a most excellent woman. I shall always be gratefull to her for her kindness to me when I was in Washington. I suppose by your saying you have not seen her lately she is In the country. I am very sorry that Mars has driven the muses away from the united States as I fear my book will never get full Mama intends to clothe us in homespun this year I shall like it very well. we have had fine weather for a long time which has done a great deal of good to our plants the violets are green and budding one bloomed on the 17th yet the honeysuckle has several green leaves the orange trees look as fresh and as well as can be. I shall say nothing of Sister Anns charges as she intends herself to give you an account of your tulips tube roses strawberries &c &c &c. I do not know how to make an etcetera and therefore you must think there is one after strawberries and not take that awkward mark for one. I think my dear Grand Papa you can have no reason to complain of the shortness of this letter as I have spun out a great length and I therefore bid you adieu and will only subscribe myself my dear Grandpapa your affectionate grand Daughter
                  
                     E. W. Randolph 
                     
                  
                  
               